Citation Nr: 0800981	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-38 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disorder of the 
face, including due to Agent Orange exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran testified at a Travel Board hearing 
before the undersigned judge in October 2005.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.

REMAND

The veteran contends that he has a skin disorder involving 
his face from exposure to Agent Orange or other toxic 
herbicide agent during his military service, and in 
particular while stationed in Vietnam.  He describes this 
disorder as cysts or cystic acne.  See his April 2003 claim, 
October 2004 statement in support of claim, and the 
transcript of his October 2005 hearing testimony before the 
Board.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to a herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The following skin disorders are associated with herbicide 
exposure for purposes of this presumption:  chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and dermatofibrosarcoma protuberans.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The veteran's service personnel records (SPRs), including his 
DD Form 214, confirm he served in Vietnam during the Vietnam 
era, so it is presumed he was exposed to a herbicide agent - 
such as Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 
3.313(a).

The veteran is already service connected for residuals of a 
pilonidal cyst on his buttocks.  He has received private and 
VA treatment for residuals of this disorder.  During his 
hearing, he indicated this disorder also may be associated 
with his facial skin disorder.  Other records show he 
reported having "lumps" on his face to a September 1984 VA 
examiner.  However, the veteran denies any other 
medical treatment for a skin disorder involving his face, 
aside from 1997 surgery at the Arizona Department of 
Corrections (DOC) for a facial cyst.  The RO attempted to 
obtain these records, but the Arizona DOC advised that the 
authorization to permit the release of this evidence was too 
old.  So in January 2007 the RO sent the veteran a letter 
asking that he provide a new authorization for these 
confidential records.  He did not respond to that letter, 
other than indicating in May 2007 that he had "no[thing] 
more to add."  Consequently, there is no further basis to 
obtain these records, but he can always submit them himself 
if they become available.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c)(1), (e).

In any event, the veteran should be scheduled for a VA 
compensation examination to obtain a medical opinion 
concerning the etiology of any current skin disorder 
involving his face.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  A medical nexus opinion is needed not only to 
consider presumptive service connection due to herbicide 
exposure, but also to consider whether any current skin 
disorder involving the veteran's face otherwise may be 
directly related to his military service.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  See also 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
(indicating the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing his entitlement to 
service connection with proof of actual direct causation, 
i.e., that his presumed exposure to Agent Orange in Vietnam 
led to the development of the claimed disability after 
service).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Schedule the veteran for a VA examination 
to determine the nature and etiology of 
any current skin disorder involving his 
face.  He is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
And the claims file, including a complete 
copy of this remand, must be made 
available for review of the veteran's 
pertinent medical history - including, 
in particular, any records of treatment 
in question.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:  

(A)	Does the veteran currently have 
a skin disorder involving his 
face that is on the list of 
presumptive service-connected 
diseases for herbicide exposure 
(i.e., does he currently have 
chloracne, other acneform 
disease consistent with 
chloracne, porphyria cutanea 
tarda, or dermatofibrosarcoma 
protuberans)?

(B)	If he does not have a 
presumptive disease, does he 
have another current skin 
disorder involving his face that 
is at least as likely as not (50 
percent or more probable) 
related to his presumed 
herbicide exposure during 
military service?  

(C)	Is it at least as likely as not 
(50 percent or more probable) 
that any current skin disorder 
involving the veteran's face is 
otherwise directly attributable 
to his military service from 
January 1970 to September 1971?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather the weight 
of medical evidence both for and against 
a conclusion such as causation is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

2.	Then readjudicate the claim in light of 
the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



